                                          Case 4:17-cv-07291-PJH Document 107 Filed 07/21/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MARTIN MCNERNEY DEVELOPMENT
                                         INC., et al.,                                   Case No. 17-cv-07291-PJH
                                  8
                                                       Plaintiffs,
                                  9                                                      SCHEDULING ORDER
                                                 v.
                                  10                                                     Re: Dkt. No. 106
                                         MT. HAWLEY INSURANCE COMPANY,
                                  11     et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          The court is in receipt of the parties’ stipulation and proposed order to extend

                                  16   deadlines. The court hereby GRANTS IN PART the parties’ request to enlarge the

                                  17   pretrial deadlines.

                                  18          The stipulation sets a dispositive motion “cutoff date,” while the pretrial order sets

                                  19   a deadline for hearing dispositive motions. The Thursday selected by the parties is not

                                  20   available for hearings as CMCs are conducted every third Thursday. Therefore, the

                                  21   deadline for dispositive motion hearing is February 24, 2022.

                                  22          The stipulation sets the trial date less than 120 days after the dispositive motion

                                  23   hearing date. The pretrial order requires a period of at least 120 days separating the

                                  24   dispositive motion hearing date and the trial date, and in any event, the May 2, 2022,

                                  25   date for trial is unavailable. Therefore, the trial is set on the next available date for a two-

                                  26   week trial, August 8, 2022.

                                  27          The other dates are adopted by the court.

                                  28
                                         Case 4:17-cv-07291-PJH Document 107 Filed 07/21/21 Page 2 of 2




                                  1           Deadlines are now set as follows:

                                  2       •   November 8, 2021: Discovery cut-off

                                  3       •   November 8, 2021: Initial expert disclosures

                                  4       •   December 1, 2021: Deadline for completing ADR

                                  5       •   December 8, 2021: Expert discovery cut-off

                                  6       •   February 24, 2022: Dispositive motion hearing deadline

                                  7       •   July 14, 2022: Pre-trial conference

                                  8       •   August 8, 2022: Trial

                                  9           IT IS SO ORDERED.

                                  10   Dated: July 21, 2021

                                  11                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  12
Northern District of California




                                                                                    United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
